DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over VAN Dirk et al. (US2016/0072176 A1) (Van, hereafter).

    PNG
    media_image1.png
    359
    377
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    496
    177
    media_image2.png
    Greyscale


Regarding claims 1 and 10, Van discloses (Figures 1-8a and corresponding text) A lighting apparatus, comprising:  (Figure 1) a metal plate (upper portion of 120, #13) comprising an antenna area (where 144 is located) and a base area (no number), wherein the antenna area (where 144 is located) and the base area (no number) are on a same plane; a light source comprising a LED module (110), where the light source (110); a driver circuit  (not shown, control circuits) electrically connected to the light source via a first conductive path (via 122); and a wireless circuit (30, chip) electrically connected to the antenna area of the metal plate via a second conductive path (Figure 3:124). Van fails to explicitly discloses an insulation layer placed on the metal plate, wherein the insulation layer has a top side and a bottom side, the metal plate is disposed on the bottom side of the insulation layer (claim 1);  wherein the first conductive path and the second conductive path are disposed on the insulation layer (claim 10);
Van discloses in (figure 8) he lighting device comprises dielectric material between the primary radiator and the back plane; the material having a top and bottom; fills the cavity of a cylindrical component which allows for the volume to play an important role in creating the smaller  antenna with extra protection.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van wherein an insulation layer placed on the metal plate, wherein the insulation layer has a top side and a bottom side, the metal plate is disposed on the bottom side of the insulation layer ; LED module topside;  wherein the first conductive path and the second conductive path are disposed on the insulation layer in order to create a smaller antenna while protecting the device as taught by Van.
Regarding claim 2,  Van discloses (Figure 2), wherein the antenna area (where 144 and 145 are located) is an elongated shape, the elongated shape has a first end, a second end and a lateral side, the first end is connected to the base area, the second end is a free end, an elongated gap is disposed between the lateral side and the base area.
Regarding claim 3, Van discloses (Figures 1) wherein the metal plate is consisted of the base area (no number) and the antenna area (where 144 is locate the base area (no number) and the antenna area (where 144 is located) are parts of an unibody metal unit (120).
Regarding claim 4, Van discloses  (Figure 1)wherein an antenna surface of the antenna area and a base surface of the base area are on the same plane.
Regarding claim 5,  Van fails to explicitly disclose wherein an elongated insulation area of the insulation layer covers the antenna area; however as noted in the rejection of claim 1, Van discloses a dielectric which covers the cavity of the lighting device, as such, one of ordinary skill  would find the teachings of Van relevant an apply them as a matter of design choice.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Van wherein an elongated insulation area of the insulation layer covers the antenna area, since matters of design choice requires only routine skill in the art.
Regarding claim 6, Van discloses(Figure 3) wherein the wireless circuit (130) is stacked upon the second conductive path (via 124).
Regarding claim 7, Van discloses(Figure 3) wherein the second conductive path has an antenna electrode for electrically connecting the wireless circuit to the antenna area (π54).
Regarding claim 8 , Van discloses (Figure 9) how the heat sink is made from aluminum. Since the heat sink plays apart in the conductive path to the antenna, thus signal is affected and can be improved so long as it is dimensioned to achieve the frequencies of interest  thus satisfying the condition of wherein an antenna excitation foil is disposed for connecting the antenna electrode to the antenna area (π72).
Regarding  claim 9, Van discloses (Figure 3) wherein the second conductive path (124) has a ground terminal (no number) for connecting the wireless circuit (130) to a ground (no number).
Regarding  claim 11, Van discloses (Figure 9) how the heat sink is made from aluminum. Since the heat sink plays apart in the conductive path to the antenna, thus signal is affected and can be improved so long as it is dimensioned to achieve the frequencies of interest  thus satisfying the condition of wherein the second conductive path has an antenna excitation foil electrically connected to the antenna area of the metal plate.
Regarding claim 12, Van discloses wherein the wireless circuit (130) comprises a receiver circuit for receiving a first wireless signal from the antenna area and a transmitter circuit for transmitting a second wireless signal from the antenna area (π54).
Regarding claim 13, Van discloses further comprising a covering layer (804), wherein the covering layer is made of an electrical insulation material (π70), the first conductive path and the second conductive path are disposed between the covering layer and the insulation layer.
Regarding claim 14, Van discloses, wherein the covering layer (804) has a light opening (top opening, no number) for exposing the LED module (840) of the light source.
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-20 are objected to due to their dependency on claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879